      Case 2:20-cv-14157-RLR Document 5 Entered on FLSD Docket 05/20/2020 Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                             for the

                                                __________
                                                 Southern District of __________
                                                                       Florida

                                                               )
                                                               )
SANDRA SHEPHERD and EARL SHEPHERD,                             )
individually,                                                  )
                            Plaintiff(s)                       )
                                                               )
                   v.                                                  Civil Action No. 20-cv-14157
                                                               )
U.S. BANK, NATIONAL ASSOCIATION, AS                            )
TRUSTEE FOR STRUCTURED ASSET
INVESTMENT LOAN TRUST, MORTGAGE                                )
PASS-THROUGH CERTIFICATES SERIES                               )
2005-4,                                                        )
                           Defendant(s)                        )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)

            U.S. BANK, NATIONAL ASSOCIATION
            425 WALNUT STREET
            CINCINNATI, OHIO 45202


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                Jeff Barnes, Esq.
                                W.J. Barnes, P.A.
                                1515 N. Federal Hwy., Ste. 300
                                Boca Raton, FL 33432
                                jeff@wjbarneslaw.com
       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                         CLERK OF COURT

               May 20, 2020
Date:
                                                                                   Signature of Clerk or Deputy Clerk
                                                                                                         s/ C. Barnes-Butler
